March 4 2009


                                          DA 08-0353

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2009 MT 66N



WILLIAM C. WEIMAR,

              Plaintiff and Appellant,

         v.

JOHN BARRETT, individually; and
DOES 1 through 10,

              Defendants and Appellees.



APPEAL FROM:            District Court of the Twentieth Judicial District,
                        In and For the County of Lake, Cause No. DV-05-156
                        Honorable Deborah Kim Christopher, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Wilmer E. Windham, Attorney at Law, Polson, Montana

                For Appellee:

                        Phil McCreedy and Terance P. Perry, Datsopoulos, MacDonald & Lind,
                        Missoula, Montana



                                                   Submitted on Briefs: February 11, 2009

                                                              Decided: March 3, 2009


Filed:

                        __________________________________________
                                          Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number, and disposition shall be included in this Court’s

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     Appellant William C. Weimar (Weimar) appeals the District Court’s order dismissing

his claim against Appellee John Barrett (Barrett) based upon a lack of personal jurisdiction

over Barrett. We affirm.

¶3     Weimar lives in Lake County, Montana. He filed an action in Montana in the

Twentieth Judicial District Court, Lake County, in which he alleged fraudulent inducement

in signing a contract with a Florida-based company for the chartering of a yacht. The

District Court granted Barrett’s motion to dismiss based upon a lack of personal jurisdiction

over Barrett.

¶4     Weimar argues on appeal that his claim arises in tort, rather than contract. He

contends that his complaint alleges the tort of fraudulent inducement by Barrett to enter the

contract in the first instance. Weimar suggests that this inducement took place in Montana

via the internet and thus the Montana court properly could exercise jurisdiction over Barrett.



¶5     We review a district court’s legal conclusion that it lacks jurisdiction to determine if it

is correct. Nasca v. Hull, 2004 MT 306, ¶ 11, 323 Mont. 484, 100 P.3d 997. We have

                                               2
determined to decide this case pursuant to Section I, Paragraph 3(d), of our 1996 Internal

Operating Rules, as amended in 2003, that provide for memorandum opinions. It is manifest

on the face of the briefs and record before us that the District Court correctly applied well

settled Montana law to the facts of this case.

¶6     We affirm.


                                           /S/ BRIAN MORRIS



We Concur:

/S/ MIKE McGRATH
/S/ JOHN WARNER
/S/ JAMES C. NELSON
/S/ W. WILLIAM LEAPHART




                                                 3